UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-4920



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NICHOLAS OMAR TUCKER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-05-32)


Submitted:   August 31, 2006            Decided:   September 20, 2006


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Bradley Bennett, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant. Jonathan Scott Gasser, Assistant United
States Attorney, Columbia, South Carolina; Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Nicholas Omar Tucker pled guilty to being a convicted

felon in possession of a firearm, in violation of 18 U.S.C.

§ 922(g)(1) (2000).       On appeal, Tucker’s counsel filed a brief in

accordance    with    Anders     v.   California,      386    U.S.   738       (1967),

asserting that there are no meritorious issues for appeal, but

questioning whether the district court erred in determining Tucker

was   an   armed    career    criminal.       Tucker    has    filed      a    pro   se

supplemental brief.       Finding no reversible error, we affirm.

            In     considering    whether     the   district    court         properly

designated Tucker as an armed career criminal, this court reviews

the district court’s legal determinations de novo and its factual

findings for clear error. United States v. Wardrick, 350 F.3d 446,

451 (4th Cir. 2003).             Counsel’s argument on appeal that the

district court erred in sentencing him as an armed career criminal

based on facts not alleged in the indictment or found by a jury is

foreclosed by our recent decision in United States v. Thompson, 421

F.3d 278 (4th Cir. 2005), cert. denied, 126 S. Ct. 1463 (2006), in

which we held that sentencing courts may rely on prior convictions

to invoke the enhancement provided by § 924(e)(1), even if the

prior convictions were not charged in the indictment or found by a

jury, so long as no facts extraneous to the fact of conviction need

be decided.        Id. at 282-83.      We further found that whether the

three   requisite     prior    convictions     were    committed     on       separate


                                      - 2 -
occasions, as the statute requires, was a fact inherent in the

prior convictions, rather than extraneous to them, and could be

determined by a judge based on appropriate judicial sources.                   Id.

at 285-86.

            Tucker      does    not   dispute        the   fact    of   the   prior

convictions, but does argue that his two prior second-degree

burglary convictions are related and should be treated as one

offense.    However, even assuming that Tucker’s two prior burglary

convictions are related and constitute one predicate offense,

Tucker still has three predicate offenses that qualify him as an

armed career criminal--convictions for assault and battery of a

high and aggravated nature, failure to stop for a blue light, and

the second-degree burglary conviction.               We therefore conclude that

no constitutional error occurred in applying the armed career

criminal statute in this case.

            We find Tucker’s remaining pro se claims to be without

merit.    As required by Anders, we have examined the entire record

and find no other meritorious issues for appeal.                        Therefore,

finding no error, we affirm the judgment of the district court.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.      If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel    may   move    in    this   court    for    leave   to   withdraw    from


                                       - 3 -
representation.      Counsel’s motion must state that a copy thereof

was served on the client.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 4 -